Citation Nr: 1011689	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim.

In an April 2007 decision, the Board denied the Veteran's 
claim for service connection for a spine disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a February 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  In September 2009, this matter was 
remanded by the Board for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's lumbar spine disability was incurred in or 
aggravated by his active service, or that any arthritis of 
the spine manifested to a compensable degree within one year 
following his separation from service.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2003 and July 2004, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would review 
his claim and determine what additional information was 
needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2009 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in July 2003 and August 2004.  Pursuant to the 
Board's September 2009 remand, the Veteran was also afforded 
a VA examination in December 2009 and a review of that report 
of examination reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's claim were 
observed and recorded.  Thus, the examination appears 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In the September 2009 remand, the Board also 
requested that the RO obtain a complete copy of the service 
treatment records from the National Personnel Records Center 
(NPRC) as it appeared that the Veteran's service treatment 
records were incomplete.  At that time, a review of the 
claims file showed that some of the service treatment records 
in the Veteran's file pertained to a different Veteran with 
similar first and last names, but a different middle name and 
identification number.  Those documents were removed from the 
Veteran's file to be associated with the appropriate Veteran 
and have not been considered with respect to the Veteran's 
claim.  In November 2009, the NPRC indicated that all of the 
Veteran's service medical records had been provided to the RO 
in September 1999.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a lumbar spine 
disability.

The Veteran's service treatment records show that in March 
1970 while lifting a heavy box, his back suddenly hurt him.  
He complained of pain in the small of his back.  The Veteran 
was found to have full range of motion, and no diagnosis was 
given.  A month later in April 1970, the Veteran complained 
of suffering from low back pain secondary to trauma for the 
previous two weeks, but no diagnosis was shown at that time.  
In December 1970, the Veteran was seen for complaints of back 
pain.  He was found to have good range of motion, was able to 
touch his toes, and did not have any muscle spasms.  No 
diagnosis was provided.  An April 1971 radiographic report 
revealed a transitional lumbosacral segment with bilateral 
joint formation, and there were no other significant 
findings.  In May 1971, the Veteran reported hurting his back 
in the previous three weeks.  He complained of experiencing a 
sharp pain in his low back when picking up a box that day.  
He was found to have regular range of motion and normal 
spinal curvature to bending in all parameters.  The Veteran 
was diagnosed with back strain.  The Veteran's May 1971 
separation examination was negative for complaints relating 
to the spine, and his spine was found to have no 
abnormalities.

Private treatment records include a June 1981 report that 
reflects that the Veteran sustained a work-related low back 
injury as a result of a pulling strain in March 1981.  A July 
1981 private medical report shows that the Veteran reported 
left low back pain.  He reported experiencing back pain at 
his job in April 1981 when he was pulling a cart out of a 
truck.  At that time, the pain was more central, radiating to 
his right side and then switching to his left side.  The 
Veteran had also felt numbness in the first web space of his 
foot and pain radiating from his back down to his left 
posterior buttock.  Examination revealed some right 
paraspinal muscle spasm in his back, no sciatic notch 
tenderness, and full range of motion in his lumbosacral 
spine.  A laminogram showed asymmetry between the nerve roots 
of L5 and S1 with less filling on the left side.  The 
Veteran's EMG showed no radiculopathy.  A lumbar metrizamide 
myelogram showed an L5-S1 herniated disc with impingement of 
the S1 left nerve root.  The final diagnosis was back pain.  
In a December 1981 medical report, the Veteran's back pain 
was noted to have worsened over the previous few weeks.  The 
diagnosis was a herniated lumbar disc, and the Veteran 
underwent an L5-S1 hemilaminectomy on the left to have the 
disc excised.

A December 1983 letter from a private physician stated that 
the Veteran had a history of injury with back and leg pain 
and had been treated on numerous occasions since June 1981.  
The letter also noted that the Veteran continued to 
experience back and leg pain after the hemilaminectomy, with 
symptoms such as diminished trunk motion and pain on motion.  
The physician noted that there had been no gross neurologic 
change, but he did not anticipate significant improvement in 
the foreseeable future.  In a December 1983 medical report, 
the Veteran complained of low back pain that had recently 
worsened and neck and shoulder discomfort.  The physician 
found some mild tenderness around the scar area of his back 
and diagnosed him with chronic back pain.  In a September 
1986 medical report, the Veteran complained of intermittent 
left shoulder pain that originated in his left cervical 
region with radiation down his left arm to his middle and 
ring fingers.  The diagnosis was possible mild cervical 
arthritis.
Records from the Social Security Administration (SSA) include 
a January 1992 report that reflects the Veteran's complaints 
of chronic back and leg pain since a work-related injury in 
1981.  A February 1992 report shows that the Veteran had 
complaints of neck and low back pain that began ten years ago 
when he hurt his back on the job.  He was diagnosed with an 
acute exacerbation of moderate cervical sprain/strain with 
cervical radiculopathy, thoracic sprain/strain, and chronic 
lumbar disc syndrome with lumbar radiculopathy.

A January 1993 medical report showed the Veteran suffering 
from low back pain that radiated to his left leg, at which 
time he was diagnosed with chronic low back pain.  The 
Veteran complained of low back pain and was treated for it 
again in July 1993.  In a March 1997 medical report, the 
Veteran reported back pain that radiated down both legs and 
tingling in all extremities.  The diagnostic impression was 
probable moderate lower lumbar and lumbosacral discogenic 
disease.  A neurological consultation in April 1997 showed 
the Veteran complaining of lower lumbar pain radiating down 
the left posterior thigh onto his foot and achy cervical pain 
radiating into the fingers.  The impression was cervical and 
lumbar radiculopathy.  In May 1997, an MRI of the Veteran's 
cervical spine revealed a tiny central herniated nucleus 
pulposus at the C5-6 level which was not causing cord 
compression or spinal stenosis.  There was associated subtle 
interspace narrowing, but the intervertebral disc was well 
hydrated.  A lumbar spine MRI revealed evidence of a 
laminectomy at the L4-5 level with disc degeneration and 
interspace narrowing.  There was no definite evidence of a 
recurrent herniated nucleus pulposus, spinal stenosis, or 
arachnoiditis.  In July 1997 and October 1997 medical 
reports, the Veteran was seen for follow-up visits for his 
cervical and lumbar radiculopathy.  His sensory and motor 
functions were intact, and he was treated for chronic low 
back pain and lumbar and cervical radiculopathy.  Medical 
reports dated April 1998, May 1998, July 1998, and December 
1998 show that the Veteran continued to receive treatment for 
lumbar and cervical pain.

In a July 1999 medical report, the Veteran complained of low 
back pain radiating into both legs and numbness in both feet.  
He also reported chronic neck pain radiating into both arms 
and numbness in both hands and fingers.  The Veteran's May 
2000 annual physical examination report noted that he had 
chronic pain from lumbar and cervical degenerative disk 
disease.  In a May 2001 medical report, the Veteran 
complained of pain on the left side of his back that had 
lasted for years and was relieved by hot baths but worsened 
by activity.  An MRI of his lumbar spine revealed a severe 
narrowing of the L4-L5 and L5-S1 intervertebral disk spaces.  
There were also marginal osteophytes and lumbarization of the 
first sacral segment.  The impression was developmental and 
degenerative changes of the lumbosacral spine.  A December 
2001 MRI of the Veteran's thoracic spine revealed a normal 
spine with minimal spur formation at the C6-C7 level.  At a 
January 2002 physical therapy session, the Veteran complained 
of cervical spine and left shoulder pain with parasthesias 
all the way to the fingers.  The pain worsened when he was 
sitting, coughing, or upon movement in his right upper 
extremities.  He also reported feeling lightheaded three to 
four times a day.  A May 2002 annual physical examination 
report noted that the Veteran had a history of back pain 
secondary to lumbar lesion and fixation of the lumbar spine.  
It was also noted that he was managing the back pain.  In a 
May 2003 annual physical examination report, the Veteran was 
noted to have chronic low back pain from his injury and 
laminectomy.

On VA examination in July 2003, the Veteran reported that he 
had no complaints of dorsal or cervical spine problems 
throughout his period of service.  He stated that he had 
experienced increased back pain and stiffness as well as 
stiffness in his arms and legs since the 1980s.  The 
diagnoses were a history of degenerative disc disease of the 
cervical spine, dorsal spine, and lumbosacral spine; history 
of chronic strain; and history of second injury with 
laminectomy and complaints of neuropathy of the left plantar 
surface.  The examiner stated that the Veteran had chronic 
problems of the lumbar spine and opined that it was as likely 
as not to be related to his injury in the military.

The Veteran testified at a hearing before a Decision Review 
Officer in January 2004.  He reported injuring his low back 
in service when he fell down some wet stairs.  He stated that 
after discharge in 1971, he continued to experience low back 
and leg pain and would treat himself with rest and over-the-
counter medication.  The Veteran stated that he did not seek 
treatment for his low back between 1971 and 1982 because he 
just dealt with it himself so that he could go to work the 
next day.  He reported that he injured his back at work in 
1981 when he was unloading trucks and had lumbar laminectomy 
surgery afterwards.  He also stated that since the surgery, 
he had continued to experience pain in his low back and leg.

On VA examination in August 2004, the Veteran reported 
experiencing sharp, constant pain across the lumbar area with 
radiation of pain down the left leg.  The examiner diagnosed 
the Veteran with residuals of a laminectomy with continued 
lumbar pain, lumbar degenerative joint disease, narrowing 
disc degeneration at L4-L5, and developmental lumbosacral 
spine changes.  The examiner stated that he could not offer 
an opinion regarding the relationship between the Veteran's 
lumbar condition and service because such knowledge was not 
available in the medical evidence, and any opinion relating 
the spine disability to service would be pure speculation.  
His rationale was that there was a gap of time between 
separation from service in 1971 to 1981 where there was no 
objective medical information, and there were no spine 
abnormalities shown on the Veteran's separation examination.  
Furthermore, the examiner reasoned that the Veteran had no 
documentation of leg pain with his back pain in service but 
did have documentation of leg pain with the non-military 
injury in 1981 for which he received a laminectomy.

Pursuant to the Board's September 2009 remand, the Veteran 
underwent a VA spine examination in December 2009, at which 
time he was diagnosed with degenerative disc disease of the 
lumbar spine with a history of pain since March 1981.  It was 
noted that he was hospitalized in December 1981 for a lumbar 
discectomy in conjunction with a herniated nucleus pulposus 
of the lumbar spine due to a work-related injury in March 
1981.  The examiner opined that the Veteran's lumbar spine 
disability was not caused by or a result of his service.  The 
rationale provided was that the May 1971 separation 
examination was silent for any back problems and there was no 
further documentation of any back problems until the work-
related injury in March 1981.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the August 2004 VA examination and 
December 2009 VA examination and opinion are the most 
persuasive evidence.  On examination in August 2004, while 
the examiner acknowledged the Veteran's in-service treatment, 
the examiner was unable to relate the Veteran's lumbar spine 
disability to his service partly due to the gap of time 
between separation from service in 1971 and work-related 
injury in 1981 during which there was no objective medical 
information.  His rationale was that there was a gap of time 
between separation from service in 1971 to 1981 where there 
was no objective medical information, and there were no spine 
abnormalities shown on the Veteran's separation examination.  
Furthermore, the examiner reasoned that the Veteran had no 
documentation of leg pain with his back pain in service but 
did have documentation of leg pain with the non-military 
injury in 1981 for which he received a laminectomy.  On 
examination in December 2009, the examiner opined that the 
Veteran's lumbar spine disability was not caused by or 
related to his service.  The rationale provided was that the 
May 1971 separation examination was silent for any back 
problems and there was no further documentation of any back 
problems until the work-related injury in March 1981.  The 
August 2004 and December 2009 VA examiners performed 
comprehensive spine examinations and conducted thorough 
reviews of the claims file including service treatment 
records, post-service treatment records, and detailed 
examinations, and supported their findings and opinions with 
well-reasoned rationales.  Moreover, the December 2009 VA 
examiner reviewed the Veteran's SSA records and noted the 
Veteran's repeated complaints of back problems related to a 
work-related injury in 1981.

The Board has considered the July 2003 VA examination and 
opinion that the Veteran's lumbar spine disability is related 
to his service.  However, while that report has probative 
value, it was rendered based on a review of the claims file 
that did not include the Veteran's most recent treatment 
records, SSA records, or a current physical examination.  
Additionally, the July 2003 opinion is unsupported by a well-
reasoned rationale, as no explanation was given as to why the 
examiner believed that the inservice injury to the back was 
related to the current spine disability rather than to the 
post-service work-related spine injury, therefore lessening 
its probative value.

The Veteran's post-service medical records are negative for 
any evidence of a lumbar spine disability or arthritis within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a lumbar spine 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the competent medical evidence shows 
that the Veteran now suffers from a lumbar spine disability, 
the preponderance of the evidence does not show that the 
current lumbar spine disability was incurred in or aggravated 
during service.  In fact, the medical evidence shows and the 
Veteran acknowledges that he injured his back during a work-
related incident in March 1981 after his service.  
Furthermore, the record includes competent medical opinions 
that the Veteran's current lumbar spine disability is not 
caused by or a result of the Veteran's service which are 
explained with adequate rationales, and which the Board finds 
more persuasive than the favorable, yet conclusory opinion. 

The Veteran has attributed his lumbar spine disability to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
the nature of the Veteran's lumbar spine disability is not 
subject to lay diagnosis.  The Veteran can report that he had 
low back pain.  That is a subjective symptom and not readily 
identifiable or apparent as a clinical disorder in the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not 
have the medical expertise to discern the nature of any 
current lumbar spine diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a lumbar spine disability, but, as noted, he is not 
competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his lumbar spine 
disability is related to his service, his statements alone 
are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
addition, numerous statements made by the Veteran in support 
of his claim for SSA disability benefits reflect complaints 
of back pain specifically related to a work-related injury in 
March 1981.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any lumbar spine disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for a 
lumbar spine disability, is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


